\OOO\]O\U`l-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 45 Filed 02/05/19 Page 1 of 14

The Honorable Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DlSTRlCT OF WASHlNGTON
AT TACOMA

JOSEPH A. NELSON, individually and as
Personal Representative of the Estate of Joel NO. 3:18-cv-05184-RBL
A. Nelson, and its statutory beneficiaries,
RESPONSE OF DEFENDANTS’

Plaintiff, THURSTON COUNTY AND RODNEY
vs. DITRICH TO MOTION FOR
SANCTIONS FOR SPOLIATION
THURSTON COUNTY, a Washington
municipality; RODNEY DITRICH,
individually, JOHN D. SNAZA, individually;
and Does l through 15, individually,

Defendants

 

 

I. INTRODUCTIGN
This action vvas commenced on March 13, 2018. lt makes constitution-based claims of false
arrest and excessive force, as Well as negligence under state law in causing the death of Joel Nelson.
The plaintiff’ s Motion for Sanction should be denied, for several reasons. First, there has been no
spoliation of evidence by the defendants Second, a finding of spoliation and the remedy sought by the
motion are unwarranted because the plaintiff utilized opportunities to examine and test the police patrol
car in question, and other evidence, by an expert forensic analyst Third, the officer-involved-shooting

incident in question Was investigated by officers Who Were independent of the Thurston County Sheriff` s

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYAMN, DANIEL,
RODNEY DITRICH TO TO MO'I`ION FOR SANCTIONS FOR KAMERRE]:T<;EO§NZ§EMQWCH P.S.
SPOLIATION - 1 2674R.W.J0HNS0NRD. W’AIER WA 98512

_ _ P.o.BOXlJaSo OLMIA, msHHvGTONQa§oS-lsso
Cause NO~ 3-18'¢V“05184'RBL (360) 754-3480 FAX.~ (360) 357-3511

 

.;>

\IO\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 45 Filed 02/05/19 Page 2 of 14

office (and Thurston County),1 and the personnel of the lead investigative agency (the Lewis County
Sheriff’ s office) examined the patrol car and released it as no longer needed on January 5 , 2016. Fourth,
the Thurston County employees who processed the patrol car for repair and return to service did so in
the normal course of business without notice of potential litigation because it Was an asset of Thurston
County that needed to be returned to service or sold to recoup its value.2 Fifth, the patrol vehicle Was
repaired before any defendant had notice that litigation was a possibility, which is necessary to trigger a
duty to preserve relevant evidence Pettz'l‘ v. Smith, 45 F.Supp.3rd 109_9, 1107-08 (D.Ariz.2014)
(concerning missing documents and video created by defendants).
II. FACTS

The Joel Nelson officer-involved shooting incident occurred between approximately 4:00 and
4:08 p.m. on January 5, 2016.3 By prior arrangement and pursuant to a Written multi-agency agreement,
a Critical lncident lnvestigation Team (CIIT) was activated to conduct an investigation of the incident4
The lead agency in that investigation was the Lewis County Sheriff’ s Office.5 Detectives of that office
began their investigation on the date of the incident They released the police vehicle involved in the
incident to the ihurston County Sheriff’ s Office later on January 5 , 2016, on the basis that it was no

longer needed as evidence.6

 

1 The Nelson incident resulted in activation of critical incident investigative team (CIIT) comprised of personnel from
counties that Were party to an agreement that provided for that team in investigate incidents such as the one in question The
lead agency of that team was the Lewis County Sheriff’ s office.

2 A decision was made to sell the patrol car, and it was sold to the City of Aberdeen for $32,200.00, demonstrating its value
to Thurston County. See Declaration of Bryan Hanks, Thurston County’s Fleet Services Manager, filed herewith, at 113.

3 Declaration of Rodney Ditrich, filed herewith, p. 3, 118.

4 Plaintiff’ s Motion for Sanction (hereafter: “PlaintifFS Motion”), EXhibit 8, Dkt. #39-9, p. 2 & p. 4.

5 Declaration of Gordon Phillips, filed herewith, at 114.

6 See Plaintiffs Motion, EXhibit 12, Dkt. #3 9-13, p. 3, email from Sgt. Mike Hirte to Bryon Newby; Declaration of W. Dale
Kamerrer, filed herewith as Exhibit l, excerpts of Deposition of Lewis County Sheriff`s Office Detective Sergeant Kevin
Engelbertson, at pp. 33-34, & 124, ll. 13-22; Declaration of Gordon Phillips, at 1[4.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYAMN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERRE§;§OZZ§E§%,OWCH P-S»
SPOLIATION - 2 2674RW. JoHNsoNRD. TUMWA?ER, WA 98512

_ , P.o. BoXllssa OLYM_PIA, WASHINGT0N9S508~1330
Ca\lse NO-- 3-18'¢V'05184'RBL (360) 754-3480 FAX: (360) 357-3511

 

OO\IO\M-l>

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 45 Filed 02/05/19 Page 3 of 14

Following the Nelson incident, Captain Gordon Phillips of the Thurston County Sheriff" s Office
confirmed on or about January 12, 2016, that the CIIT investigators were finished with the vehicle.7
Thurston County’s managers of county vehicles processed the damaged patrol car. Decisions were
made that the vehicle was repairable, and would thereafter retain significant value.8 Accordingly,
estimates for repair were obtained and repairs were completed on February 9, 2016.9

Thurston County’s Fleet Manager, Bryan Hanks, wrote to the deceased man’s father, Joe Nelson,
on l\/Iarch 25, 2016 informing him that the vehic]e had been repaired and was going to be surplused and
sold. The letter offered to permit the vehicle to be examined by a qualified person on Mr. Nelson’s
behalf.10 Mr. Hanks made the vehicle available for inspection by Matthew Noedel, a forensic specialist,
on April 8, 2016. Mr. Noedel later examined other evidence held at the evidence storage facility of the
Lewis County Sheriff’ s office.11 Even after the vehicle’s sale, Thurston County’s Risk Manager again
notified the plaintiff’ s attorney that the vehicle could be inspected at the Aberdeen Police Department,
by a letter dated January 23, 2018.12

Notably, the plaintiffs motion for sanctions does not mention these examinations Moreover,
the plaintiff has not identified the forensic specialist who conducted the examinations, Matthew Noedel,
as a testifying expert. This suggests that Mr. Noedel’s examinations found information that was not
consistent with the speculative theories advanced by the plaintiff, and he was removed from any role in

aid of the plaintiff The plaintiff has also not shown that cleaning and repair of the vehicle destroyed

 

7 Declaration of Captain Gordon Phillips, filed herewith, at 1[4.

8 Declaration of Bryan Hanks, at 113; and Plaintiff's Motion, Exhibit 20, Dkt. #39-21, p. 2, invoice to City of Aberdeen,

9 Declaration of Bryan Hanks, filed herewith, at p. 2, 1[3.

10 See Plaintiff's Motion, EXhibit 19, Dkt. #3 9-20, p. 2, letter.

11 Kamerrer Declaration, EXhibit 2, consisting of communications arranging inspections by Mr. Noedel. Mr. Noedel’s 23-
page resume may be accessed at www.noedelscientific.com/noedel~cv-december-2011.pdf .

12 See EXhibit 3 to Kamerrer declaration, letter to Douglas Cloud from Tammy Devlin, January 23, 2018.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LA W, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAWRRE§I¢;LO§NZ§ADM,OVICH P-S.
SPOLIATION ~ 3 267412. W. JOHNSoNRD. HMWAIER, WA 98512

_ _ P.O. BOX ]1880 OLH\<(PIA, W?ISHINGTON98508-1880
Cause No.. 3.18-cv-05184-RBL (360) 754_3,,80 FAX_.@§O) 357_3511

 

.|>

\lO'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-05184-RBL Document 45 Filed 02/05/19 Page 4 of 14

evidence that would have been favorable to him. The plaintiff’ s failure to present such evidence or even
mention l\/lr. Noedel’s examination of the patrol vehicle supports a conclusion that repair of the vehicle
was not spoliation. See Webb v. Distrz'cl‘ of Columbia, 146 P.3d 964, 974 n. 20 (D.C.Cir.1998)).

The CIIT investigation of the Nelson incident resulted in reports which were reviewed by the
Chief Deputy of the Thurston County Prosecutor’s Office, Andrew Toynbee. He issued a finding on
February 12, 2016, concluding that Deputy Ditrich’s use of force in the Nelson incident was lawful
under Washington lavv.13

IIl. ARGUMENT

A. Sp_oliation standards

GLC

Under Washington law, spoliation is [t]he intentional destruction of evidence. ”’ Henderson v.
Tyrrell, 80 Wn.App. 592, 605, 910 P.2d 522 (1996) amended on denial of reconsideration (Mar. 14,
1996) (quoting Black's Law Dictionary 1401 (6111 ed. 1990)). To determine when spoliation requires a
sanction, the trial court weighs “(1) the potential importance or relevance of the missing evidence; and
(2) the culpability or fault of the adverse party.” Homeworks Constr., Inc. v. Wells, 133 Wn.App. 892,
899, 138 P.3d 654 (2006). The court then uses its discretion to decide upon an appropriate sanction, if
any. Id Where pan item of evidence in an altered state would not have provided direct evidence of a
claim, its alteration is not sufficiently important to warrant a sanction. Shepherd v. American
Broadcasting Cos., 62 P.3d 1469, 1479 (D.C.Cir.1995) (cited in Henderson v. Tyrrell, 80 Wn.App. 592,
606, 910 P.2d 522 (1996), as amended on denial of reconsideration (Mar. 14, 1996)).

For a party to be culpable, “the party must do more than disregard the importance of the

evidence; the party must also have a duty to preserve the evidence.” Id. at 900. Whether a duty to

 

13See Exhibit 4 to Kamerrer declaration, excerpts of deposition of Andrew Toynbee, and Exhibit 1 thereto.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS F()R KAMERREI: I<;CGIRFNZI§;QHH,O V 1CH, P~S~
SPOLIATION - 4 2674Ru<J0HNs0NRD.m/1WAIEK WA 98512

_ _ P.O. BOX11880 OLIWZPIA, WASHTNGTON98508-1880
Cause No.. 3.18-cv-05184-RBL (360) 754_3480 FAX, (360) 357_351 1

 

\OOO\IO`\U\-|>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 5 of 14

preserve evidence exists is a question of law. Cook v. Tarbet Logging, Inc., 190 Wn.App. 448, 461, 360
P.3d 855 (2015). No general duty to preserve evidence exists in Washington. See id at 470.
Consequently, a party's merely negligent failure to preserve evidence relevant to foreseeable litigation is
not sanctionable spoliation. Cook, 190 Wn.App. at 464. lnstead, in assessing fault for the loss of
evidence, courts examine whether the party acted in bad faith or conscious disregard for the importance
of the evidence. Id
ln federal court,
A party seeking sanctions for spoliation of evidence must prove the following elements: (1) the
party having control over the evidence had an obligation to preserve it when it was destroyed or
altered; (2) the destruction or loss was accompanied by a ‘culpable state of mind;’ and (3) the
evidence that was destroyed or altered was ‘relevant’ to the claims or defenses of the party that
sought the discovery[.]
Pettit v. Smith, 45 F.Supp.3rd at 1104-05 (D.Ariz.2014) (quoting Goodman v. Praxair Servs., Inc., 632
F.Supp.2d 494, 509 (D.Md.2009) and Thompson, 219 F.R.D. at 101) (and citing Vicz‘or Stanley, Inc. v.
Creative Pipe, Inc. (“Victor Stanley II”), 269 F.R.D. 497, 520-21 (D.Md.2010); In re Napster, Inc.
Copyright Litig., 462 F.Supp.2d 1060, 1070-78 CN.D.Ca1.2006)).
Litigation must be reasonably anticipated in order for a duty to preserve evidence to arise.

DelGiacco v. Cox Commc’ns, Inc., 2015 WL 1535260, at -*22 (C.D.Cal.) (ciiing Apple Inc. v. Samsung

Elecs. Co., 881 F.Supp.2d 1132, 1136 (N.D.Cal.2012) ). “This is an objective standard, asking not

» whether the party in fact reasonably foresaw litigation, but whether a reasonable party in the same factual

circumstances would have reasonably foreseen litigation.” Waymo LLC v. Uber Techs., Inc., 2018 WL
646701, at *14 (N.D.Cal.) (quoting Micron Tech., Inc. v. Rarnbus Inc., 645 P.3d 1311, 1320
(Fed.Cir.201 1) ). The Ninth Circuit has not explicitly identified when the duty to preserve arises; however,

“trial courts in this Circuit generally agree that, ‘ [a]s soon as a potential claim is identified, a litigant is

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LI’MAN DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERRE§I<?O§NZIZ€MQVICH P.S.
SPOLIATION - 5 2674 R.W. JOHNsoNRD. TUMWA?ER WA 98512

_ _ P.o. BoX11880 ULMIA, nMSHmGT0N98508_1880
Cause NO~- 3-18'¢V'05184'RBL (360) 754_3480 FAX.- (360) 357-3511

 

-l>UJ[\.)

\OOO\]O'\U`I

10
11
12
13

14'

15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 6 of 14

under a duty to preserve evidence which it knows or reasonably should know is relevant to the action.”’
Rockman Co., Inc. v. Nong Shim Co., 229 F.Supp.3d 1109, 1122 (N.D.Cal.2017) (quoting In re Napster,
Inc. Copyrighi Lz'tig., 462 F.Supp.2d 1060, 1067 (N.D.Ca1.2006)).

The duty to preserve extends only to relevant evidence. Zubulake v. UBS Warburg LLC, 220
F.R.D. 212, 217 (S.D.N.Y.2003). “Relevance for purposes of discovery is defined very broadly.”
Garneau v. City ofSeaitle, 147 F.3d 802, 812 (9111 Cir.1998).

Before a district court imposes the “harsh sanction” of dismissal or a directed verdict, it

should consider the following factors: ‘(1) the public’s interest in the expeditious resolution of

litigation; (2) the court’s need to manage its dockets; (3) the risk of prejudice to the party seeking

sanctions; (4) the public policy favoring disposition of cases on their merits; and (5) the availability

of less drastic sanctions.’
Leon v. IDXSys. Corp., 464 F.3d 951, 958 (9111 Cir.2006) (quoting Anheuser-Busch v. Natural Beverage
Dislrib., 69 F.3d 337, 348 (9111 Cir.1995)). A “finding of ‘Willfulness, fault, or bad faith’ is required for
dismissal to be proper.” Leon, 464 F.3d at 958 (quoting Anheuser-Busch, 69 F.3d at 348). Logically, the
counterpart to dismissal, which is directed verdict, also requires such culpability findings

A party's motive or degree of fault in destroying evidence is relevant to what sanction, if any, is
imposed.”). Explicit notice may support a conclusion that there was willfulness or fault by the offending
party. Unigard Sec. Ins. C0. v. Lakewood Eng'g & Mfg, Co., 982 F.2d 363, 368 n. 2 (9111Cir.1992)
(citing Halaco Eng'g Co. v. Costle, 843 F.2d 376, 380 (9111 Cir.1988)).

The absence of notice here demonstrates innocence in any loss of evidence, which may not be
sanctioned Moreover, “[t]o warrant sanctions for spoliation under (FRCP) Rule 37, clear and

convincing evidence is required.” Coburn v. PN II, Inc., 2107-CV-00662-KID, 2010 WL 3895764, at *3

(D. Nev.) (citing 7_3 7A Moore's F ederal Practice-Civil § 37A.55).

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LA W, LYM/lN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERRE§?<;LO§N?£?M,OVICH P.S.
SPOLIATION - 6 2674 R.W. JOHNSONRD. mun/um WA 98512

_ , P.o.BoX11880 0LYMP1A,msHmGToNgssos_laso
Cause No.. 3.18-cv-05184~RBL (360)754_3480 FAX. (36,,) 357_3511

 

_l>wl\')

\DOO\]O\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 7 of 14

B. Evidentiary issues

The plaintiff cites an email by a maintenance crew chief, Bryon Newby, mentioning “blood
splatter.”14 This email is unauthenticated hearsay and inadmissible Unauthenticated hearsay cannot
support a motion. 012 v. Bank of Am., NT & SA, 285 F.3d 764, 773, 776 (9111 Cir.2002) (summary
judgment motion). Such hearsay should be disregarded

The plaintiff also cites the Critical Incident lnvestigation Plan (CHP), a written agreement among
six police agencies providing for independent investigations of incidents such as the Ditrich/Nelson
incident15 A presumption exists that, absent a contract’s creation of a third-party beneficiary, parties
contract for their own benefit and not for a third party's benefit Joseph M. Perillo, Calamari and Perillo,
Contracis § 17.3 at 666 (5111 ed2003); see also McDonald Const. Co. v. Murray, 5 Wn.App. 68, 70, 485
P.2d 626 (1971). Noting in the cited Plan creates a third-party beneficiary. Therefore, the Plan is
immaterial to the plaintiff s argument that the Thurston County Sheiff had a duty to preserve evidence
related to the Ditrich/Nelson incident Moreover, the Declaration of Sheriff John Snaza, filed herewith,
explains that the lead agency for the pertinent investigation was the Lewis County Sheriff s Office.16
Beyond initially securing the scene of the incident and providing other support to the CIIT investigators
the Thurston County Sheriff s Office did not perform investigative tasks or make decisions about
investigative or evidence matters The plaintiffs reliance on the CIIP should be disregarded

C. There was no spoliation attributable to the defendants

 

None of the defendants engaged in spoliation of evidence Deputy Ditrich clearly did not

because he was separated from any investigatory or control position immediately after the incident, and

 

14 Plaintiffs Motion, p. 3, ll. 9-10, n. 13.
15 Plaintiffs Motion, p. 5, ll. 1-5, n. 23, and EXhibit 15, p. 5, Sec. II. E.
16 Declaration of Sheriff John Snaza, filed herewith, 113.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR MMERRE§;;CO§NZ§E£%QWCH P~S~
SPOLIATION - 7 2674R.W. JOHNsoNRD. TUMWA?E)L WA 98512

_ _ P.0.BoX11880 oLmPIA, uasHlNGToNs)ssos_zeso
Cause No.. 3.18-cV-05184~RBL (360) 754.3480 FAX.~ (360) 357-3511

 

\DOO\]O`\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 8 of 14

he exerted no authority over any of the evidence that came from it.17

Sheriff Snaza did not engage in spoliation of evidence because neither he nor any of his
subordinates directed that cleaning or repair of the vehicle should occur. At most, his office accepted
the release of the vehicle by the lead investigators of the incident who were deputies of the Lewis
County Sheriff s Office, and passed that information on to the County’s Fleet Manager in order to allow
that manager to deal with the vehicle in the usual course of handling damaged County property.

Thurston County did not engage in spoliation because repair of the vehicle was carried out
through fleet management employees acting in the normal course of their work, a_f_tg the lead
investigators from the Lewis County Sheriff s Office released the vehicle following their processing of
it. The fleet management staff had no knowledge of or connection to evidence issues that exist with
either criminal or civil actions.18 None of the defendants engaged in spoliation because they did not act
to repair the vehicle with notice that it was needed for litigation, much less with intent to destroy
evidence lnstead, they received unequivocal information that the vehicle was not needed for the
criminal investigation, and simply processed it to preserve its value19

The plaintiff complains f1rst that hand prints in dirt on the hood of the patrol car were not
preserved Yet the same Were thoroughly photographed and testified about in depositions of the Lewis
County Sheriffs Office investigatorszo They were preserved The plaintiff provides no explanation for

how preserving those prints in some other manner was necessary to his case

 

17 Declaration of Rodney Ditrich filed in support of defendant’s Motion for Summary Judgment, Dkt. #32, at 11; and
Declaration of Rodney Ditrich, filed herewith at 111 4~6.

13 Declaration of Bryan Hanks, 1[2 & 5 .

19 Declaration of Gordon Phillips, filed herewith, at 1[4, and the Declaration of Bryan Hanks, filed herewith at 113

20 See Plaintiffs Motion, EXhibits 5 & 7. There are many more color photographs of the hood of the patrol car.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERRE§§O§NZ§EMQWCH P.S.
SPOLIATION - 8 2674 R.W. JoHNSONRD. TUMMIER WA 98512

_ ' P.O. BOX11880 OLH\/IPIA, WMSHING]UN 98508-]880
Cause No.. 3.18-cv-05184-RBL (360) 754,348,, FAX, maj 357_3511

 

.;>.wl\)

\OOO\]O'\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 9 of 14

The plaintiff also complains of lost blood on the exterior of the patrol vehicle or in its interior.
But there is no evidence that blood existed on the exterior of the vehicle Plaintiff s contention is
speculation The plaintiff argues that blood inside the vehicle was destroyed But there is no dispute
that Joel Nelson was shot inside the vehicle Deputy Ditrich was also injured by Nelson’s attack on him.
lt is not unreasonable to assume that some blood may have been in the interior. But being able to
confirm or refute the presence of either person’s blood is not relevant to whether Deputy Ditrich used
excessive force in his apprehension of Nelson. The plaintiff provides no explanation for his speculative
assertion that repair of the vehicle destroyed relevant evidence

D. The plaintiff was able to inspect and document the involved police car.

The County made the patrol vehicle available for the plaintiff s expert’s inspection - which was
conducted.21 The County later notified the plaintiff s attorney again that the vehicle remained available
for further inspection despite it having been sold to the City of Aberdeen.Zz The plaintiff has withheld
whatever information was obtained by his foresic analyst, Matthew Noedel, in the inspection he did
perform. The plaintiff should not be able to complain at this point that he was denied adequate evidence
gathering from the vehicle after the County made it available for inspection.

E. No imputation of responsibility can be made to a non-actor.

The plaintiff here does not show that any persons who had control over the patrol vehicle,
including those who processed it for repair, acted with notice that it was potentially necessary for this
litigation, much less that they did so with the intent to destroy relevant evidence Accordingly, they

cannot be sanctioned, nor may their conduct be imputed to any other defendant

 

21 Declaration of Bryan Hanks, 1[4.
22 Declaration of W. Dale Kamerrer, Exhibit 3.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERRE];?<§O§NZ§EHWOV[CH P.S.
SPOLIATION - 9 2674RW. JOHNSoNRD. 7121/lamm WA 98512

_ _ P.O. BOX 11880 OLIWIA, WASHINGTON 98508-1880
Cause No.. 3.18-cv-05184-RBL (360) 754_3480 FAX, (36,,) 357_35,1

 

OO\]O`\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 10 of 14

A defendant cannot be sanctioned for the acts of a person over whom he has no authority or
control. See Gemsa Enters., LLC v. Specially Foods of Ala., Inc., 2015 WL 12746220, at *9 (C.D.Cal.)
(quoting Pettit v. Smith, 45 F.Supp.3d at 1110); accord Adkins v. Wolever, 692 F.3d 499, 504-05 (6111
Cir.2012). This rule is particularly important in a civil rights case under 42 U.S.C. § 1983, such as this
one. Here, it is the alleged conduct of Deputy Rod Ditrich that gives rise to the civil rights claims in this
action. ln such a case, Ditrich’s employer, the Thurston County Sheriff, and the entity Thurston County,
cannot be liable on a respondeat superior basis “A municipality may not be held liable under [42
U.S.C.] §1983 solely because it employs a tortfeasor.” Bd of Cnly. Com'rs ofBryan Cnly,, Okl. v.
Brown, 520 U.S. 397, 403 (1997) (cil‘ing Monell v. Dept. of Social Services of City of New York, 436
U.S. at 658, 689-92 (1978)).

The liability of a municipal governmental entity depends on whether a policy, custom or practice
of such a defendant was a substantial factor in producing the alleged unconstitutional conduct Oviati
By & Through Waugh v. Pearce, 954 F.2d 1470, 1477 (9th Cir.1992). The plaintiff makes no showing
that such a policy, custom or practice brought about a violation of Joel Nelson’s civil rights

Deputy Ditrich has a Seventh Amendment right to trial by jury on plaintiff s § 1983 claim for
damages23 Such a right cannot be forfeited except by relevant, culpable conduct of the holder of the
right Peters v. Cox, 341 F.Supp.3rd 1192, at 1194 (D.Nev.2018) (citing Reynolds v. United States, 98
U.S. 145, 158-59, - S.Ct. -, 25 L.Ed. 244 (1879)). Deputy Ditrich has no culpability related to the
allegations on which plaintiff s motion for sanctions is based

The plaintiffs requested sanction of a directed verdict would abrogate Deputy Ditrich’s

 

23 Although this action should be dismissed on the basis of defendants’ pending motions for summary judgment

RESPONSE OF DEFENDANTS’ 'I`HURSTON COUNTY AND LA W, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERREI:?C;€O?NZ§ADZASQWCH P.S.
SPOLIATION - 10 2674RW. JOHNsaNRD. TUMWAIER WA 98512

_ , P,o. B0X11880 QLMIA, nMSHmGT0N98508-1880
Cause NO-- 3~18'€V*05184'RBL (360) 754»3480 FAX.»(360) 357-3511

 

-l>~L)J[\)

\OOO\]O'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 11 of 14

constitutional right to a jury trial.24 No lesser sanction could avoid also impairing that right.25 ln order
to avoid denying Deputy Ditrich’s constitutional right, plaintiffs motion for sanctions must be denied

The plaintiff also argues that loss of evidence should be imputed to the defendants including
Deputy Ditrich, because Thurston County will indemnify the deputy. He cites Pettit v. Smith, supra, in
support. Petiit does not so hold See id. at 1108-1111. Instead, the Pettii court engaged in lengthy
analysis and rejection of the plaintiff s arguments for imputation of responsibity for true spoliation
(which does not exist here), before finding that imputation was only appropriate because the employing
state agency of the individuals who allegedly committed an act of cruel and unusual punishment on a
prisoner had itself found that it had a duty to preserve the video and documentary evidence of the
relevant acts prior to having notice that litigation was reasonably likely. Id, at 1106 and 1111. But
even then, the court rejected a directed verdict, and instead identified a lesser sanction in what was
clearly a knowing and egregious case of spoliation. Id

F. The Lewis County investigators who released the police car were not employees or agents of
any defendant

The lead investigators from the CIIT organization were employees of the Le_wis County Sheriff s
Office, not employees agents or otherwise subject to the control or supervision of the Thurston County
Sheriff or Thurston County, and certainly not Deputy Rod Ditrich. They are also not defendants in this
case. The adequacy of their investigation and decision to release the police vehicle to Thurston County,

are not attributable to the named defendants See Gemsa Enters., LLC, supra

 

24 1 d.

25 The plaintiff has suggested that a sanction other than a directed verdict may be appropriate But he does not specifically
propose any such sanction. He should not be permitted in Reply to specify such a lesser sanction because that would deny
the defendants’ the opportunity to respond to the same

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYAMN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR MMERRE}; SO§N%ZEM 10 VICH, P-S-
SPOLIATION - 11 2674RW. JoHNsoNRD. marina WA 98512

_ _ P.O. BOX 11880 OLYYl/LPIA, WASHINGTON 98508~1880
Cause No.. 3.18-cv-05184~RBL (360) 754_3480 FAX. (36,,) 357_351]

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 12 of 14

'l`he entire idea of having a CllT is to provide a mechanism for independent investigations of
events such as the Joel Nelson incident26 lt is provided for by intergovernmental agreement so its
investigators are immediately available when events of this kind occur, and it provides for separation
between investigators and the involved-agency’s personnel and administrators in order to best assure
objective analysis of critical incidents Imagine how the plaintiff would complain if the investigation
had been performed by the Thurston County Sheriff s Office

Here, the Lewis County investigators released the police car involved in the Nelson incident on

the night of that event. They later confirmed to Thurston County Sheriffs Lieutenant Gordon Phillips

that they had no further need for the vehicle At no time thereafter did those investigators seek to re-
examine that vehicle27

G. No attornev’s fees should be awarded on plaintiffs motion.

 

The plaintiff must establish bad faith on the part of the defendants to qualify for an award of
attorney’s fees Dillon v. Nissan Motor Co., 986 F.2d 263, 266 (8t11 Cir.1993). No showing of bad faith
has been made by the plaintiff Accordingly his request for an award of fees should be denied

IV. CONCLUSION
Plaintiff has failed to establish that spoliation of evidence occurred Plaintiff was able to inspect the
involved patrol car with the aid of a forensic specialist, and has not shown that the inspection was
deficient or that it was thwarted by the repair of the vehicle Spoliation cannot be attributed to the
primary defendant, Deputy Rod Ditrich, and any sanction that would establish his liability would deny

his constitutional right to a jury trial. Finally, the defendants may not be imputed with any responsibility

 

26 Declaration of Sheriff John Snaza, at 114.
27 Declaration of Captain Gordon Phillips filed herewith, p. 2, 114.

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LA W, LY!\MN, DANIEL,
RODNEY DITRICH 'I`O TO MOTION FOR SANCTIONS FOR KAMERRE};;§O§NZ§?MQVICH P.S`
SPOLIATION - 12 2674 R.W. JOHNSONRD. TWWA?E& WA 98512

_ _ P.0.BoX11880 oLn/LPIA, WASHINGT0N98508-1880
Cause No.. 3.18-cV-05184-RBL (360) 754-3480 FAX.~(360) 357_3511

 

\OOO\]O\U\-LL)J[\)’-‘

I\)I\.)l\.)l\)l\)l\)l\.)»-\»-‘)-l)-a»_a>-a>-z»-\»-a,_~
O\U\-|>LJJ[\)>-*C\OOO\]O`\U!-l>~w[\)*-‘O

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 13 of 14

for destruction of evidence, if any, brought about by the release of the vehicle by the lead investigators
of the Nelson incident The plaintiff s motion for sanctions and for attorney’s fees should be denied
Dated this 5th day of February, 2019.
LAW LYMAN DANIEL KAl\/IERRER & BOGDANGVICH, P.S.

By: /s/ W. Dale Kamerrer

W. Dale Kamerrer, WSBA No. 8218

Attorney for Defendants Ditrich and Thurston County
P.O. Box 11880, Olympia, WA 98508

Phone: (360) 754-3480

Email: dkamerrer@lldkb.com

 

FREIMUND JACKSON & TARDIF, PLLC

s/s John R. Nicholson

GREGORY E. JACKSON, WSBA #17 541
JOHN R. NICHOLSON, WSBA #30499
Freimund Jackson & Tardif, PLLC

900 sw 16th street suite 215

Renton, WA 98057

Telephone: (206) 582-6001

Facsimile: (206) 466-6085

gre gj @f]tlaw.com
Johnn ftlaw.com

Attorneys for Defendant .lohn D. Snaza

 

RESPONSE OF DEFEN])ANTS’ THURSTON COUNTY AND LAW, LIW DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERREZ;¥O§A§E)§?&QVICH P.S-
SPOLIATION - 13 2674R.WJ0HNS0NRD.TUMWAIE11 WA 98512

_ _ P.O. BOX11880 OLYMPIA, WASHINGT ON 98508-1880
Cause No.. 3. 18-cv-05184-RBL (360) 754_3480 FAX_. (360) 357_3511

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cV-O5184-RBL Document 45 Filed 02/05/19 Page 14 of 14

CERTIFICATE OF SERVICE
1 certify, under penalty of perjury, under the laws of the United States of Arnerica and the State
of Washington that on the date specified below, l electronically filed the following documents with the
Clerk of the Court using the Cl\/l/ECF system:

1. Response of Defendants’ Thurston County and Rodney Ditrich to Motion for Sanctions for
Spoliation;

2. Declaration of Bryan Hanks;
3. Declaration of Rodney T. Ditrich in Response to Plaintiff s Motion for Sanctions;
4. Declaration of Gordon Phillips in Response to Plaintiff s Motion for Sanctions;
5. Declaration of W. Dale Kamerrer in Response to Plaintiff s Motion for Sanctions; and
6. Declaration of Sheriff John Snaza.
who will send notification of such filing to counsel as follows:
Plaintiff:
Douglas Cloud, drc@dcloudlaw.com

Defendant Snaza:

Gregory Jackson, gregj @f`]tlaw.com
John R. Nicholson, j ohnn@f]tlaw.com

Donald Peters, Jr., petersr@co.thurston.wa.us

 

Dated this 5111 day of February, 2019 at Tumwater, Washington.

/s/ Lisa Gates
Lisa Gates, Legal Secretary

RESPONSE OF DEFENDANTS’ THURSTON COUNTY AND LAW, LYMAN, DANIEL,
RODNEY DITRICH TO TO MOTION FOR SANCTIONS FOR KAMERRE}:T<§O§NZ£EMQVICH P.S.
SPOLIATION - 14 2674ch JoHNsoNRD. mun/zim WA 98512

, _ gasome 0Ln4P1A, WAsHINGToNgesos.zsao
Cause No.. 3.18-cv~05184-RBL (360)754_3480 FAX. (360) 357_3511

 

